

Exhibit 10.5


EMPLOYMENT AGREEMENT 
 
This Employment Agreement (the "Agreement") is made and entered into this 1st
day of May, 2004, by and between First Mid-Illinois Bancshares, Inc. ("the
Company"), a corporation with its principal place of business located in
Mattoon, Illinois, and Laurel G. Allenbaugh (“Manager”).


In consideration of the promises and mutual covenants and agreements contained
herein, the parties hereto acknowledge and agree as follows:


ARTICLE ONE
TERM AND NATURE OF AGREEMENT


1.01 Term of Agreement. The term of this Agreement shall commence as of May 1,
2004 and shall continue for three years, until April 30, 2007. Thereafter,
unless Manager’s employment with the Company has been previously terminated,
Manager shall continue her employment with the Company on an at will basis and,
except as provided in Articles Five, Six and Seven, this Agreement shall
terminate unless extended by mutual written agreement.


1.02  Employment. The Company agrees to employ Manager as President,
Mid-Illinois Data Services and Manager accept such employment by the Company on
the terms and conditions herein set forth. The duties of Manager shall be
determined by the Company’s Chief Executive Officer and shall adhere to the
policies and procedures of the Company and shall follow the supervision and
direction of the Chief Executive Officer or her designee in the performance of
such duties. During the term of her employment, Manager agrees to devote her
full working time, attention and energies to the diligent and satisfactory
performance of her duties hereunder. Manager shall not, while she is employed by
the Company, engage in any activity which would (a) interfere with, or have an
adverse effect on, the reputation, goodwill or any business relationship of the
Company or any of its subsidiaries; (b) result in economic harm to the Company
or any of its subsidiaries; or (c) result in a breach of Section Six of the
Agreement.


ARTICLE TWO
COMPENSATION AND BENEFITS


While Manager is employed with the Company during the term of this Agreement,
the Company shall provide Manager with the following compensation and benefits:


2.01 Base Salary. The Company shall pay Manager an annual base salary of
$92,000.00 per fiscal year, payable in accordance with the Company’s customary
payroll practices for management employees. The Chief Executive Officer or his
designee may review and adjust Manager's base salary from year to year;
provided, however, that during the term of Manager's employment, the Company
shall not decrease Manager's base salary.


2.02 Incentive Compensation Plan. Manager shall continue to participate in the
First Mid-Illinois Bancshares, Inc. Incentive Compensation Plan in accordance
with the terms and conditions of such Plan. Pursuant to the Plan, Manager shall
have an opportunity to receive incentive compensation of up to a maximum of 20%
of Manager's annual base salary. The incentive compensation payable for a
particular fiscal year will be based upon the attainment of the performance
goals in effect under the Plan for such year and will be paid in accordance with
the terms of the Plan and at the sole discretion of the Board.


2.03 Deferred Compensation Plan. Manager shall be eligible to participate in the
First Mid-Illinois Bancshares, Inc. Deferred Compensation Plan in accordance
with the terms and conditions of such Plan.


2.04 Vacation. Manager shall be entitled to three (3) weeks of paid vacation
during 2004. Manager shall be entitled to four (4) weeks of paid vacation during
2005, 2006 and 2007.




2.05 Other Benefits. Manager shall be eligible (to the extent she qualifies) to
participate in any other retirement, health, accident and disability insurance,
or similar employee benefit plans as may be maintained from time to time by the
Company for its other management employees subject to and on a consistent basis
with the terms, conditions and overall administration of such plans.


2.06 Business Expenses. Manager shall be entitled to reimbursement by the
Company for all reasonable expenses actually and necessarily incurred by her on
its behalf in the course of her employment hereunder and in accordance with
expense reimbursement plans and policies of the Company from time to time in
effect for management employees.


2.07 Withholding. All salary, incentive compensation and other benefits provided
to Manager pursuant to this Agreement shall be subject to withholding for
federal, state or local taxes, amounts withheld under applicable employee
benefit plans, policies or programs, and any other amounts that may be required
to be withheld by law, judicial order or otherwise or by agreement with, or
consent of, Manager.


ARTICLE THREE
DEATH OF MANAGER


This Agreement shall terminate prior to the end of the term described in Section
1.01 upon Manager’s termination of employment with the Company due to her death.
Upon Manager’s termination due to death, the Company shall pay Manager’s estate
the amount of Manager’s base salary plus her accrued but unused vacation time
earned through the date of such death and any incentive compensation earned for
the preceding fiscal year that is not yet paid as of the date of such death.


ARTICLE FOUR
TERMINATION OF EMPLOYMENT


Manager’s employment with the Company may be terminated by Manager or by the
Company at any time for any reason. Upon Manager’s termination of employment
prior to the end of the term of the Agreement, the Company shall pay Manager as
follows:


4.01 Termination by the Company for Other than Cause. If the Company terminates
Manager’s employment for any reason other than Cause, the Company shall pay
Manager the following:


(a) An amount equal to Manager’s monthly base salary in effect at the time of
such termination of employment for a period of twelve (12) thereafter. Such
amount shall be paid to Manager periodically in accordance with the Company’s
customary payroll practices for management employees.


(b) The base salary and accrued but unused paid vacation time earned through the
date of termination and any incentive compensation earned for the preceding
fiscal year that is not yet paid.


(c) Continued coverage for Manager and/or Manager’s family under the Company’s
health plan pursuant to Title I, Part 6 of the Employee Retirement Income
Security Act of 1974 (“COBRA”) and for such purpose the date of Manager’s
termination of employment shall be considered the date of the “qualifying event”
as such term is defined by COBRA. During the period beginning on the date of
such termination and ending at the end of the period described in Section
4.01(a), Manager shall be charged for such coverage in the amount that she would
have paid for such coverage had she remained employed by the Company, and for
the duration of the COBRA period, Manager shall be charged for such coverage in
accordance with the provisions of COBRA.


For purposes of this Agreement, “Cause” shall mean Manager’s (i) conviction in a
court of law of (or entering a plea of guilty or no contest to) any crime or
offense involving fraud, dishonesty or breach of trust or involving a felony;
(ii) performance of any act which, if known to the customers, clients,
stockholders or regulators of the Company, would materially and adversely impact
the business of the Company; (iii) act or omission that causes a regulatory body
with jurisdiction over the Company to demand, request, or recommend that Manager
be suspended or removed from any position in which Manager serves with the
Company; (iv) substantial nonperformance of any of her obligations under this
Agreement; (v) misappropriation of or intentional material damage to the
property or business of the Company or any affiliate; or (vi) breach of Article
Five or Six of this Agreement.


4.02 Termination Following a Change in Control. Notwithstanding Section 4.01,
if, following a Change in Control, and prior to the end of the term of this
Agreement, Manager’s employment is terminated by the Company (or any successor
thereto) for any reason other than Cause, or if Manager terminates her
employment because of a decrease in her then current base salary or a
substantial diminution in her position and responsibilities, the Company (or any
successor thereto) shall pay Manager the following:


(a) An amount equal to Manager’s monthly base salary in effect at the time of
such termination for a period of twelve (12) months thereafter. Such amount
shall be paid, at Manager’s election, in either a lump sum payment as soon as
practicable following the date of such termination or periodically in accordance
with the Company’s or successor’s customary payroll practices for Manager
employees.


(b) An amount equal to the incentive compensation earned by or paid to Manager
for the fiscal year immediately preceding the year in which Manager’s
termination of employment occurs. Such amount shall be paid to Manager in a lump
sum as soon as practicable after the date of her termination.


(c) The base salary and accrued but unused paid vacation time earned through the
date of termination and any incentive compensation earned for the preceding
fiscal year that is not yet paid.


(d) Continued coverage for Manager and/or Manager’s family under the Company’s
health plan pursuant to Title I, Part 6 of the Employee Retirement Income
Security Act of 1974 (“COBRA”) and for such purpose the date of Manager’s
termination of employment shall be considered the date of the “qualifying event”
as such term is defined by COBRA. During the period beginning on the date of
such termination and ending at the end of the period described in Section
4.02(a), Manager shall be charged for such coverage in the amount that she would
have paid for such coverage had she remained employed by the Company, and for
the duration of the COBRA period, Manager shall be charged for such coverage in
accordance with the provisions of COBRA.


For purposes of this Agreement, “Change in Control” shall have the meaning as
set forth in the First Mid-Illinois Bancshares, Inc. 1997 Stock Incentive Plan.


4.03 Other Termination of Employment. If, prior to the end of the term of this
Agreement, the Company terminates Manager’s employment for Cause, or if Manager
terminates her employment for any reason other than as described in Section 4.02
above, the Company shall pay Manager the base salary and accrued but unused paid
vacation time earned through the date of such termination and any incentive
compensation earned for the preceding fiscal year that is not yet paid.
ARTICLE FIVE
CONFIDENTIAL INFORMATION


5.01 Non-Disclosure of Confidential Information. During her employment with the
Company, and after her termination of such employment with the Company, Manager
shall not, in any form or manner, directly or indirectly, use, divulge, disclose
or communicate to any person, entity, firm, corporation or any other third
party, any Confidential Information, except as required in the performance of
Manager’s duties hereunder, as required by law or as necessary in conjunction
with legal proceedings.


5.02 Definition of Confidential Information. For the purposes of this Agreement,
the term "Confidential Information" shall mean any and all information either
developed by Manager during her employment with the Company and used by the
Company or its affiliates or developed by or for the Company or its affiliates
of which Manager gained knowledge by reason of her employment with the Company
that is not readily available in or known to the general public or the industry
in which the Company or any affiliate is or becomes engaged. Such Confidential
Information shall include, but shall not be limited to, any technical or
non-technical data, formulae, compilations, programs, devices, methods,
techniques, procedures, manuals, financial data, business plans, lists of actual
or potential customers, lists of employees and any information regarding the
Company's or any affiliate’s products, marketing or database. The Company and
Manager acknowledge and agree that such Confidential Information is extremely
valuable to the Company and may constitute trade secret information under
applicable law. In the event that any part of the Confidential Information
becomes generally known to the public through legitimate origins (other than by
the breach of this Agreement by Manager or by other misappropriation of the
Confidential Information), that part of the Confidential Information shall no
longer be deemed Confidential Information for the purposes of this Agreement,
but Manager shall continue to be bound by the terms of this Agreement as to all
other Confidential Information.


5.03 Delivery upon Termination. Upon termination of Manager's employment with
the Company for any reason, Manager shall promptly deliver to the Company all
correspondence, files, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, and any other documents or data
concerning the Company's or any affiliate’s customers, database, business plan,
marketing strategies, processes or other materials which contain Confidential
Information, together with all other property of the Company or any affiliate in
Manager's possession, custody or control.


ARTICLE SIX
NON-COMPETE AND NON-SOLICITATION COVENANTS


6.01 Covenant Not to Compete. During the term of this Agreement and for a period
of one year following the later of (i) the termination of Manager's employment
for any reason or (ii) the last day of the term of the Agreement, Manager shall
not, on behalf of herself or on behalf of another person, corporation,
partnership, trust or other entity, within the counties of Coles, Moultrie,
Douglas, Cumberland, Effingham, Champaign, Christian, Macon, Madison, Bond or
Piatt, Illinois, or any other county in which the Company or any affiliate
conducts business:


(a) Directly or indirectly own, manage, operate, control, participate in the
ownership, management, operation or control of, be connected with or have any
financial interest in, or serve as an officer, employee, advisor, consultant,
agent or otherwise to any person, firm, partnership, corporation, trust or other
entity which owns or operates a business similar to that of the Company or its
affiliates.


(b) Solicit for sale, represent, and/or sell Competing Products to any person or
entity who or which was the Company’s customer or client during the last year of
Manager's employment. "Competing Products," for purposes of this Agreement,
means products or services which are similar to, compete with, or can be used
for the same purposes as products or services sold or offered for sale by the
Company or any affiliate or which were in development by the Company or any
affiliate within the last year of Manager's employment.


6.02 Covenant Not to Solicit. For a period of one year following the later of
(i) the termination of Manager’s employment for any reason or (ii) the last day
of the term of this Agreement, Manager shall not:


(a) Attempt in any manner to solicit from any client or customer business of the
type performed by the Company or any affiliate or persuade any client or
customer of the Company or any affiliate to cease to do such business or to
reduce the amount of such business which any such client or customer has
customarily done or contemplates doing with the Company or any affiliate,
whether or not the relationship between the Company or affiliate and such client
or customer was originally established in whole or in part through Manager’s
efforts.


(b) Render any services of the type rendered by the Company or any affiliate for
any client or customer of the Company.


(c) Solicit or encourage, or assist any other person to solicit or encourage,
any employees, agents or representatives of the Company or an affiliate to
terminate or alter their relationship with the Company or any affiliate.


(d) Do or cause to be done, directly or indirectly, any acts which may impair
the relationship between the Company or any affiliate with their respective
clients, customers or employees.


ARTICLE SEVEN
REMEDIES


Manager acknowledges that compliance with the provisions of Articles Five and
Six herein is necessary to protect the business, goodwill and proprietary
information of the Company and that a breach of these covenants will irreparably
and continually damage the Company for which money damages may be inadequate.
Consequently, Manager agrees that, in the event that she breaches or threatens
to breach any of these provisions, the Company shall be entitled to both (a) a
temporary, preliminary or permanent injunction in order to prevent the
continuation of such harm; and (b) money damages insofar as they can be
determined. In addition, the Company will cease payment of all compensation and
benefits under Articles Three and Four hereof. In the event that any of the
provisions, covenants, warranties or agreements in this Agreement are held to be
in any respect an unreasonable restriction upon Manager or are otherwise
invalid, for whatsoever cause, then the court so holding shall reduce, and is so
authorized to reduce, the territory to which it pertains and/or the period of
time in which it operates, or the scope of activity to which it pertains or
effect any other change to the extent necessary to render any of the
restrictions of this Agreement enforceable.


ARTICLE EIGHT
MISCELLANEOUS
8.01 Successors and Assignability.


(a) No rights or obligations of the Company under this Agreement may be assigned
or transferred except that the Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


(b) No rights or obligations of Manager under this Agreement may be assigned or
transferred by Manager other than her rights to payments or benefits hereunder
which may be transferred only by will or the laws of descent and distribution.


8.02 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and may not be modified except
in writing by the parties hereto. Furthermore, the parties hereto specifically
agree that all prior agreements, whether written or oral, relating to Manager's
employment by the Company shall be of no further force or effect from and after
the date hereof.


8.03 Severability. If any phrase, clause or provision of this Agreement is
deemed invalid or unenforceable, such phrase, clause or provision shall be
deemed severed from this Agreement, but will not affect any other provisions of
this Agreement, which shall otherwise remain in full force and effect. If any
restriction or limitation in this Agreement is deemed to be unreasonable,
onerous or unduly restrictive, it shall not be stricken in its entirety and held
totally void and unenforceable, but shall be deemed rewritten and shall remain
effective to the maximum extent permissible within reasonable bounds.


8.04 Controlling Law and Jurisdiction. This Agreement shall be governed by and
interpreted and construed according to the laws of the State of Illinois. The
parties hereby consent to the jurisdiction of the state and federal courts in
the State of Illinois in the event that any disputes arise under this Agreement.
8.05 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) on
the date of service if served personally on the party to whom notice is to be
given; (b) on the day after delivery to an overnight courier service; (c) on the
day of transmission if sent via facsimile to the facsimile number given below;
or (d) on the third day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and
properly addressed, to the party as follows:





If to Manager:  Laurel G. Allenbaugh
3015 Western Ave.
Mattoon, IL 61938




If to the Company: First Mid-Illinois Bancshares, Inc.
1515 Charleston Avenue
Mattoon, Illinois 61938


Facsimile: 217-258-0485


Attention: Chairman and Chief Executive Officer


Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

       
FIRST MID-ILLINOIS BANCSHARES, INC.






       
By: /s/ William S. Rowland

 

       
Title: Chairman and Chief Executive Officer








       
MANAGER:




       
/s/ Laurel G. Allenbaugh

 



